Upon motion of the appellant The Delaware & Hudson Railroad Corporation, the decretal portions of the previous decisions and orders of this court in this proceeding are amended to read as follows: “ Decision and resolution of the Town Board of the Town of Ballston, reversed, upon the law and facts, and the proceeding dismissed, with fifty dollars costs and disbursements in favor of the appellants against the town of Ballston. The court reverses the finding and determination of the Town Board that the proposed road is necessary, and finds that such proposed road is not necessary. Opinion by Heffernan, J., in which Crapser and Bliss, JJ., concur; Bliss, J., in a separate memorandum, in which Crapser and Heffernan, JJ., concur; Rhodes, J., dissents, with an opinion in which Hill, P. J., concurs.” Present —■ Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ. [See ante, p. 809; 251 App. Div. 642.]